[Cite as State ex rel. Martin v. Ohio Adult Parole Auth., 124 Ohio St. 3d 63, 2009-Ohio-6164.]




            THE STATE EX REL. MARTIN, APPELLANT, v. OHIO ADULT
                             PAROLE AUTHORITY, APPELLEE.
              [Cite as State ex rel. Martin v. Ohio Adult Parole Auth.,
                         124 Ohio St. 3d 63, 2009-Ohio-6164.]
Failure to timely file appeal from court of appeals’ judgment — Motion for
        reconsideration does not extend time to file appeal — Civ.R 60(B) motion
        is not a substitute for a timely appeal — Judgment affirmed.
           (No. 2009-1279 — Submitted November 18, 2009 — Decided
                                     December 1, 2009.)
       APPEAL from the Court of Appeals for Lucas County, No. L-09-1094.
                                    __________________
        Per Curiam.
        {¶ 1} We dismiss the appeal of appellant, Robert Martin, because
although he challenges the court of appeals’ April 2009 judgment dismissing his
complaint for a writ of mandamus and declaratory relief, he did not file a timely
appeal from that judgment. S.Ct.Prac.R. II(2)(A)(1). Neither his motion for
reconsideration nor his Civ.R. 60(B) motion for relief from judgment extended his
time to appeal the judgment. Cotten v. Fitzpatrick, 98 Ohio St. 3d 24, 2002-Ohio-
7043, 780 N.E.2d 1019, ¶ 6; Key v. Mitchell (1998), 81 Ohio St. 3d 89, 90, 689
N.E.2d 548. Finally, a “Civ.R. 60(B) motion for relief from judgment cannot be
used as a substitute for a timely appeal * * *.” Id. at 90-91, 689 N.E.2d 548; State
ex rel. Richard v. Cuyahoga Cty. Commrs. (2000), 89 Ohio St. 3d 205, 206, 729
N.E.2d 755.
                                                                         Appeal dismissed.
        MOYER,       C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            SUPREME COURT OF OHIO




                                __________________
       Robert Martin, pro se.
       Richard Cordray, Attorney General, and Melissa Montgomery, Assistant
Attorney General, for appellee.
                           ______________________




                                        2